Exhibit 10.3

 

EMPLOYMENT AND SEVERANCE AGREEMENT

 

THIS EMPLOYMENT AND SEVERANCE AGREEMENT  (the “AGREEMENT”) is entered into as of
the 1st day of July, 2005, by and between Rockford O. Kottka (“EXECUTIVE”) and
CENTERPOINT PROPERTIES TRUST, a Maryland business trust (the “COMPANY”). Certain
terms used herein are defined in SECTION 11.

 

RECITALS

 

WHEREAS, the Company owns, manages, acquires, leases and develops real estate;

 

WHEREAS, Executive is knowledgeable and experienced in certain aspects of the
Company’s business;

 

WHEREAS, Executive has performed and continues to perform services for the
Company as an employee;

 

WHEREAS, the Prior Agreement, which was extended through midnight on June 30,
2005, previously set forth the terms and conditions of the employment
relationship between the Company and Executive;

 

WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue to perform services for the Company, in each case upon the
terms and subject to the conditions hereinafter provided in this Agreement,
which supersedes the Prior Agreement;

 

WHEREAS, the Company continues to recognize that the possibility of a change in
control of the Company may result in the departure or distraction of management
to the detriment of the Company and its share owners;

 

WHEREAS, the Company wishes to assure Executive of certain benefits should
Executive’s employment terminate under certain circumstances following a change
in control of the Company.

 

NOW THEREFORE, in consideration of the foregoing recitals and mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 


1.                                       EMPLOYMENT.  THE COMPANY HEREBY AGREES
TO EMPLOY EXECUTIVE UNDER THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT
AND EXECUTIVE HEREBY ACCEPTS SUCH EMPLOYMENT.


 


2.                                       DUTIES.  EXECUTIVE SHALL SERVE IN THE
CAPACITY LISTED ON SCHEDULE A, WITH THE EXECUTIVE DUTIES GENERALLY ASSOCIATED
WITH SUCH POSITION, TOGETHER WITH SUCH FURTHER AND ADDITIONAL DUTIES OF AN
EXECUTIVE NATURE AS FROM TIME TO TIME MAY BE ASSIGNED TO HIM BY THE PERSON OR
BODY SPECIFIED IN SCHEDULE A, TO WHOM HE IS TO REPORT.

 

--------------------------------------------------------------------------------


 

Employment Agreement

 

July 1, 2005

Rockford O. Kottka

 

 

 


EXECUTIVE SHALL REPORT DIRECTLY TO THE PERSON OR BODY SPECIFIED IN SCHEDULE A. 
DURING THE TERM OF THIS AGREEMENT, EXECUTIVE WILL DEVOTE HIS BEST EFFORTS AND
HIS FULL BUSINESS TIME AND ATTENTION (EXCLUSIVE OF VACATION PERIODS, HOLIDAYS OR
PERIODS OF ILLNESS OR INCAPACITY) TO THE BUSINESS OF THE COMPANY AND HIS DUTIES
HEREUNDER; PROVIDED, HOWEVER, THAT EXECUTIVE MAY DEVOTE A REASONABLE AMOUNT OF
HIS TIME TO THE MANAGEMENT OF PERSONAL INVESTMENTS, AND TO INDUSTRY, CIVIC AND
COMMUNITY MATTERS.


 


3.                                       TERM.  SUBJECT TO EARLIER TERMINATION
OF EXECUTIVE’S EMPLOYMENT AS PROVIDED IN SECTION 4 OF THIS AGREEMENT,
EXECUTIVE’S EMPLOYMENT SHALL CONTINUE ON AND AFTER THE EFFECTIVE DATE BUT SHALL
TERMINATE ON THE FIFTH ANNIVERSARY OF THE EFFECTIVE DATE; PROVIDED, HOWEVER,
EXECUTIVE’S EMPLOYMENT SHALL AUTOMATICALLY BE EXTENDED FOR ADDITIONAL ONE
(1) YEAR PERIODS UNLESS THE BOARD PROVIDES EXECUTIVE WITH WRITTEN NOTICE BEFORE
THE BEGINNING OF ANY PERIOD THAT IT HAS ELECTED NOT TO EXTEND EXECUTIVE’S
EMPLOYMENT BEYOND THE NEXT FOLLOWING PERIOD.  IF THE BOARD ELECTS NOT TO EXTEND
EXECUTIVE’S EMPLOYMENT BEYOND THE NEXT FOLLOWING PERIOD, THEN EXECUTIVE’S
EMPLOYMENT SHALL TERMINATE AT THE END OF THE PERIOD THAT FOLLOWS THE PERIOD IN
WHICH THE BOARD PROVIDES EXECUTIVE THE NOTICE DESCRIBED IN THE PRECEDING
SENTENCE.


 


4.                                       TERMINATION.  EXECUTIVE’S EMPLOYMENT
UNDER THIS AGREEMENT SHALL TERMINATE BEFORE THE END OF THE TERM SPECIFIED IN
SECTION 3 HEREOF:


 


(A)                                  IF EXECUTIVE DIES OR IF THE BOARD
DETERMINES BASED UPON REASONABLE MEDICAL EVIDENCE (TO BE PROVIDED BY A MUTUALLY
AGREED UPON PHYSICIAN) THAT HE IS NO LONGER ABLE TO ADEQUATELY PERFORM HIS
DUTIES (WITH OR WITHOUT REASONABLE ACCOMMODATION) DUE TO DISABILITY;


 


(B)                                 (I) AT THE COMPANY’S ELECTION OTHER THAN FOR
CAUSE, UPON DELIVERY TO EXECUTIVE OF 60 DAYS’ ADVANCE WRITTEN NOTICE BY THE
COMPANY OF ITS INTENT TO TERMINATE EXECUTIVE’S EMPLOYMENT, (II) AT EXECUTIVE’S
ELECTION FOR GOOD REASON WHERE SUCH TERMINATION IS NOT A QUALIFYING TERMINATION,
UPON DELIVERY TO THE COMPANY OF 60 DAYS’ ADVANCE WRITTEN NOTICE BY EXECUTIVE OF
EXECUTIVE’S INTENT TO VOLUNTARILY TERMINATE FOR GOOD REASON, OR (III) AT
EXECUTIVE’S ELECTION FOR GOOD REASON WHERE SUCH TERMINATION IS A QUALIFYING
TERMINATION, UPON DELIVERY TO THE COMPANY OF 30 DAYS’ ADVANCE WRITTEN NOTICE BY
EXECUTIVE OF EXECUTIVE’S INTENT TO VOLUNTARILY TERMINATE FOR GOOD REASON;


 


(C)                                  AT THE COMPANY’S ELECTION FOR CAUSE; AND


 


(D)                                 AT EXECUTIVE’S ELECTION OTHER THAN FOR GOOD
REASON, UPON DELIVERY TO THE COMPANY OF THREE MONTHS’ ADVANCE WRITTEN NOTICE BY
EXECUTIVE OF EXECUTIVE’S INTENT TO VOLUNTARILY TERMINATE EMPLOYMENT WITHOUT GOOD
REASON (EXCEPT THAT SUCH ADVANCE NOTICE SHALL NOT BE REQUIRED AFTER A CHANGE IN
CONTROL).


 


5.                                       BASE SALARY.  IN CONSIDERATION OF THE
SERVICES RENDERED BY EXECUTIVE HEREUNDER, THE COMPANY AGREES TO PAY TO EXECUTIVE
A BASE SALARY (THE “BASE

 

2

--------------------------------------------------------------------------------


 


SALARY”) PAYABLE IN EQUAL SEMI-MONTHLY INSTALLMENTS.  THE BASE SALARY SHALL BE
AS PROVIDED IN SCHEDULE A UNTIL THE NEXT ANNUAL REVIEW THEREOF BY THE BOARD AND
THEREAFTER SHALL BE SUBJECT TO ANNUAL REVIEW AND INCREASE BY THE BOARD AT ITS
SOLE DISCRETION.


 


6.                                       STOCK AND BONUS PLANS.  EXECUTIVE SHALL
BE ENTITLED TO PARTICIPATE IN THE 2003 INCENTIVE PLAN AND ALL OTHER INCENTIVE,
STOCK, STOCK OPTION, PHANTOM STOCK AND OTHER EQUITY-BASED, DEFERRED COMPENSATION
AND INCENTIVE CASH BONUS PLANS, PRACTICES, POLICIES AND PROGRAMS ESTABLISHED BY
THE COMPANY FOR THE GENERAL BENEFIT OF SIMILARLY-SITUATED EXECUTIVE AND
MANAGERIAL EMPLOYEES.  EXECUTIVE’S BONUS, STOCK OPTION GRANT AND/OR RESTRICTED
STOCK GRANT TARGETS FOR FISCAL YEAR 2005 SHALL BE AS PROVIDED IN SCHEDULE A
HERETO.  THE COMPENSATION COMMITTEE OF THE BOARD SHALL, IN ITS SOLE DISCRETION,
ESTABLISH EXECUTIVE’S BONUS AND STOCK OPTION TARGETS FOR FISCAL YEARS AFTER 2005
AND SHALL COMMUNICATE SUCH TARGETS TO EXECUTIVE ON OR AROUND THE DATE THAT IT
COMMUNICATES SUCH TARGETS TO ITS OTHER EXECUTIVES.  ACTUAL BONUS AWARDS AND
OPTION GRANTS WILL BE BASED ON EXECUTIVE’S PERFORMANCE AND THE RESULTS OF THE
COMPANY WITH RESPECT TO ANNUAL GOALS, AS DETERMINED BY THE COMPENSATION
COMMITTEE OF THE BOARD AND APPROVED BY THE BOARD IN ITS SOLE DISCRETION.  THE
COMPANY SHALL PAY EACH ANNUAL BONUS TO EXECUTIVE IN A SINGLE LUMP SUM ON OR
AROUND THE DATE THAT THE COMPANY PAYS THE ANNUAL BONUSES TO ITS OTHER
SIMILARLY-SITUATED EXECUTIVES.


 


7.                                       OTHER BENEFITS.  EXECUTIVE SHALL BE
ENTITLED TO THE FOLLOWING BENEFITS, AND SPECIFIC BENEFITS LISTED IN SCHEDULE A
ATTACHED HERETO:


 


(A)                                  LIFE, DISABILITY, MEDICAL INSURANCE AND
OTHER WELFARE BENEFIT PLANS, PRACTICES, POLICIES AND PROGRAMS WHICH THE COMPANY
MAINTAINS FOR THE GENERAL BENEFIT OF ITS EXECUTIVE AND MANAGERIAL EMPLOYEES;


 


(B)                                 PARTICIPATION IN THE COMPANY’S QUALIFIED
401(K) PLAN, AND ALL OTHER SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES AND
PROGRAMS (WHETHER TAX-QUALIFIED OR NOT) WHICH THE COMPANY MAINTAINS FOR THE
GENERAL BENEFIT OF ITS EXECUTIVE AND MANAGERIAL EMPLOYEES;


 


(C)                                  PAID VACATIONS AND HOLIDAYS IN ACCORDANCE
WITH POLICIES ESTABLISHED BY THE COMPANY FOR ITS EXECUTIVE AND MANAGERIAL
EMPLOYEES;


 


(D)                                 REIMBURSEMENT FOR SUCH TRAVEL, ENTERTAINMENT
AND OTHER BUSINESS EXPENSES REASONABLY INCURRED BY EXECUTIVE IN CONNECTION WITH
THE PERFORMANCE OF HIS DUTIES HEREUNDER UPON PRESENTATION BY EXECUTIVE TO THE
COMPANY OF SUBSTANTIATING EVIDENCE THEREOF IN SUCH FORM AS THE COMPANY MAY
REASONABLY REQUIRE;


 


(E)                                  RECOGNIZING THAT BUSINESS PROMOTION AND
ENTERTAINMENT OF CLIENTS AND PROSPECTIVE CLIENTS ARE IMPORTANT ASPECTS OF
EXECUTIVE’S JOB RESPONSIBILITIES, THE COMPANY WILL PAY CLUB DUES, MEMBERSHIP
FEES AND OTHER RELATED OR SIMILAR CLUB EXPENSES,

 

3

--------------------------------------------------------------------------------


 


INCLUDING, WITHOUT LIMITATION, INITIATION FEES AND ENTERTAINMENT EXPENSES FOR
MEMBERSHIPS IN SUCH PROFESSIONAL OR SOCIAL CLUBS OR OTHER ORGANIZATIONS (IN
ADDITION TO ANY SPECIFIED IN SCHEDULE A) AS THE COMPENSATION COMMITTEE, IN ITS
SOLE DISCRETION, DEEMS APPROPRIATE;


 


(F)                                    USE OF AN AUTOMOBILE, PROVIDED BY THE
COMPANY AND CONSISTENT WITH ITS POLICY, INCLUDING AUTOMOTIVE INSURANCE COVERAGE
AND REIMBURSEMENT FOR FUEL AND MAINTENANCE;


 


(G)                                 REIMBURSEMENT FOR REASONABLE TAX PREPARATION
COSTS; AND


 


(H)                                 OFFICE SPACE, SECRETARIAL SUPPORT AND OTHER
ASSISTANCE REASONABLY NECESSARY TO PERFORM EXECUTIVE’S DUTIES.


 

In addition to the foregoing benefits, the Company will use its best efforts to
obtain and maintain directors’ and officers’ liability insurance for the benefit
of Executive and the other directors and officers of the Company.  Further, if
and when the Company grants Executive stock options or restricted stock, the
Company shall use its best efforts to provide in the grant agreements that such
stock options and restricted stock will fully vest upon a termination of
employment pursuant to SECTION 4(a) and 4(b) and if the Board elects not to
renew the term of this Agreement pursuant to SECTION 3 and that any such stock
options shall remain exercisable until the earlier of 90 days after Executive’s
termination date or the end of the full term of the stock option.

 


8.                                       PAYMENTS ON TERMINATION.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 9 OF THIS AGREEMENT,


 


(A)                                  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR
ANY REASON, THEN THE COMPANY SHALL PAY TO EXECUTIVE THAT PORTION OF EXECUTIVE’S
BASE SALARY PAYABLE THROUGH THE EFFECTIVE DATE OF THE TERMINATION PLUS THE
AMOUNT OF ANY ACCRUED BUT UNUSED VACATION PAY THROUGH THE EFFECTIVE DATE OF THE
TERMINATION AND ANY EXPENSES DESCRIBED IN SECTION 7 NOT PREVIOUSLY REIMBURSED AS
OF THE EFFECTIVE DATE OF THE TERMINATION, ALL OF WHICH WILL BE PAID TO EXECUTIVE
IN A LUMP SUM IN CASH WITHIN 30 DAYS OF THE EFFECTIVE DATE OF THE TERMINATION.


 


(B)                                 IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
PURSUANT TO SECTION 4(A) OR 4(B), PRIOR TO THE END OF A YEAR AND SUCH
TERMINATION IS NOT A QUALIFYING TERMINATION, THEN THE COMPANY SHALL PAY TO
EXECUTIVE A PRO-RATED INCENTIVE EQUAL TO:


 

(I)                                     EXECUTIVE’S ANNUAL CASH BONUS FOR THE
PRIOR YEAR, MULTIPLIED BY

 

(II)                                  A FRACTION, (A) THE NUMERATOR OF WHICH IS
THE NUMBER OF CALENDAR MONTHS (COUNTING A PARTIAL CALENDAR MONTH AS A FULL
MONTH) THAT HAS ELAPSED (IN THE CALENDAR YEAR IN WHICH EXECUTIVE’S EFFECTIVE
DATE OF TERMINATION

 

4

--------------------------------------------------------------------------------


 

OCCURS) PRIOR TO (X) IN THE CASE OF TERMINATION PURSUANT TO SECTION 4(A), THE
DATE OF EXECUTIVE’S DEATH OR DISABILITY OR (Y) IN THE CASE OF TERMINATION
PURSUANT TO SECTION 4(B), THE EFFECTIVE DATE OF TERMINATION, AND (B) THE
DENOMINATOR OF WHICH IS 12.

 


(C)                                  SUBJECT TO SECTION 17, IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(B) AND SUCH TERMINATION IS NOT A
QUALIFYING TERMINATION OR THE BOARD ELECTS NOT TO RENEW THE TERM OF THIS
AGREEMENT AS PROVIDED IN SECTION 3, THEN THE COMPANY SHALL PROVIDE EXECUTIVE THE
PAY AND BENEFITS DESCRIBED IN THIS SECTION 8(C).


 

(I)                                     EXECUTIVE SHALL BE ENTITLED TO A MONTHLY
PAYMENT EQUAL TO HIS MONTHLY SALARY IN EFFECT AT THE TIME OF TERMINATION PLUS
ONE-TWELFTH OF HIS PRIOR YEAR’S BONUS.  THIS AMOUNT SHALL BE PAYABLE FOR A
24-MONTH PERIOD IF EXECUTIVE TERMINATES EMPLOYMENT PURSUANT TO SECTION 4(B) AND
FOR A 12-MONTH PERIOD IF THE BOARD ELECTS NOT TO RENEW THE TERM OF THIS
AGREEMENT PURSUANT TO SECTION 3.  PAYMENT SHALL BEGIN ON THE DATE SET FORTH IN
SECTION 8(E).

 

(II)                                  THE COMPANY SHALL PROVIDE EXECUTIVE
CONTINUED GROUP HEALTH COVERAGE IN ACCORDANCE WITH THIS SECTION 8(C)(II).

 

(A)                              IF THE COMPANY’S GROUP HEALTH PLAN IS INSURED
ON THE DATE EXECUTIVE TERMINATES EMPLOYMENT, THEN THE COMPANY SHALL CONTINUE
EXECUTIVE’S ACTIVE EMPLOYEE GROUP HEALTH PLAN COVERAGE FOR SIX MONTHS FOLLOWING
EXECUTIVE’S TERMINATION OF EMPLOYMENT UNDER SUCH INSURED GROUP HEALTH PLAN. 
THEREAFTER, EXECUTIVE MAY ELECT COBRA CONTINUATION COVERAGE.  FOR NO LESS THAN
18 MONTHS IF EXECUTIVE TERMINATES EMPLOYMENT PURSUANT TO SECTION 4(B) OR FOR NO
LESS THAN SIX MONTHS IF THE BOARD ELECTS NOT TO RENEW THE TERM OF THIS AGREEMENT
PURSUANT TO SECTION 3, EXECUTIVE’S COST FOR SUCH CONTINUED COVERAGE (INCLUDING
THE CONTINUED ACTIVE EMPLOYEE AND COBRA COVERAGE) SHALL NOT EXCEED THE AMOUNT
EXECUTIVE WOULD OTHERWISE BE REQUIRED TO PAY IF HE OR SHE REMAINED AN ACTIVE
EMPLOYEE OF THE COMPANY.

 

(B)                                IF THE COMPANY’S GROUP HEALTH PLAN IS
SELF-INSURED ON THE DATE EXECUTIVE TERMINATES EMPLOYMENT, THEN EXECUTIVE’S
ACTIVE EMPLOYEE GROUP HEALTH PLAN COVERAGE SHALL CEASE ON THE DATE EXECUTIVE
TERMINATES EMPLOYMENT.  THEREAFTER, EXECUTIVE MAY

 

5

--------------------------------------------------------------------------------


 

ELECT COBRA CONTINUATION COVERAGE.  FOR NO LESS THAN 24 MONTHS IF EXECUTIVE
TERMINATES EMPLOYMENT PURSUANT TO SECTION 4(B) OR FOR NO LESS THAN 12 MONTHS IF
THE BOARD ELECTS NOT TO RENEW THE TERM OF THIS AGREEMENT PURSUANT TO SECTION 3,
EXECUTIVE’S COST FOR SUCH CONTINUED COVERAGE (INCLUDING THE CONTINUED ACTIVE
EMPLOYEE AND COBRA COVERAGE) SHALL NOT EXCEED THE AMOUNT EXECUTIVE WOULD
OTHERWISE BE REQUIRED TO PAY IF HE OR SHE REMAINED AN ACTIVE EMPLOYEE OF THE
COMPANY.

 


(D)                                 IF EXECUTIVE’S EMPLOYMENT IS TERMINATED
PURSUANT TO SECTION 4(A) OR 4(B) OR IF THE BOARD ELECTS NOT TO RENEW THE TERM OF
THIS AGREEMENT PURSUANT TO SECTION 3 AND TO THE EXTENT NOT INCONSISTENT WITH THE
TERMS AND CONDITIONS OF THE 2003 INCENTIVE PLAN (OR THE APPLICABLE PREDECESSOR
OR SUCCESSOR PLAN) AND THE UNDERLYING STOCK OPTION AGREEMENT AND/OR RESTRICTED
STOCK AGREEMENT, EACH STOCK OPTION AND RESTRICTED STOCK AWARD THAT IS UNVESTED
ON EXECUTIVE’S TERMINATION DATE SHALL FULLY VEST ON EXECUTIVE’S TERMINATION
DATE.  FURTHER, EACH STOCK OPTION THAT EXECUTIVE HOLDS ON EXECUTIVE’S
TERMINATION DATE SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF 90 DAYS AFTER
EXECUTIVE’S TERMINATION DATE OR THE END OF THE FULL TERM THE STOCK OPTION, TO
THE EXTENT PROVIDED IN THE UNDERLYING STOCK OPTION AGREEMENT.


 


(E)                                  NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT TO THE CONTRARY, IF EXECUTIVE TERMINATES EMPLOYMENT PURSUANT TO
SECTION 4(B) OR THE BOARD ELECTS NOT TO RENEW THE TERM OF THIS AGREEMENT
PURSUANT TO SECTION 3 AND SECTION 409A(A)(2)(B)(I) OF THE CODE APPLIES TO THE
PAYMENTS DESCRIBED IN SECTION 8(B) AND 8(C) AND EXECUTIVE IS A “SPECIFIED
EMPLOYEE” THEREUNDER, THEN THE COMPANY SHALL PAY THE PRO-RATED INCENTIVE
DESCRIBED IN SECTION 8(B) AND BEGIN PAYING THE CONTINUED SALARY DESCRIBED IN
SECTION 8(C) NO EARLIER THAN SIX (6) MONTHS AFTER EXECUTIVE TERMINATES
EMPLOYMENT OR SUCH OTHER DATE AS WOULD BE PERMISSIBLE UNDER SUCH SECTION OF THE
CODE.  IF EXECUTIVE TERMINATES EMPLOYMENT PURSUANT TO SECTION 4(B) AND OR THE
BOARD ELECTS NOT TO RENEW THE TERM OF THIS AGREEMENT PURSUANT TO SECTION 3 AND
SECTION 409A(A)(2)(B)(I) OF THE CODE DOES NOT APPLY TO THE PAYMENTS DESCRIBED IN
SECTION 8(B) AND 8(C) OR EXECUTIVE IS NOT A “SPECIFIED EMPLOYEE” THEREUNDER,
THEN THE COMPANY SHALL PAY THE PRO-RATED INCENTIVE DESCRIBED IN SECTION 8(B) AND
BEGIN PAYING THE CONTINUED SALARY DESCRIBED IN SECTION 8(C) AS SOON AS POSSIBLE
AFTER EXECUTIVE TERMINATES EMPLOYMENT BUT IN NO EVENT LATER THAN 30 DAYS AFTER
EXECUTIVE’S TERMINATION OF EMPLOYMENT.

 

6

--------------------------------------------------------------------------------


 


9.                                       CHANGE IN CONTROL PAYMENTS.

 


(A)                                  BENEFITS PAYABLE.  SUBJECT TO SECTIONS
9(B) AND 9(C) BELOW, IF EXECUTIVE EXPERIENCES A QUALIFYING TERMINATION, THEN THE
COMPANY SHALL PROVIDE EXECUTIVE ALL OF THE FOLLOWING SEVERANCE BENEFITS
(“SEVERANCE BENEFITS”):


 

(I)                                     THE COMPANY SHALL PAY TO EXECUTIVE EACH
OF THE FOLLOWING:

 

(A)                              THE AMOUNTS SPECIFIED IN SECTION 8(A) AND
SECTION 8(B).

 

(B)                                THREE TIMES EXECUTIVE’S BASE SALARY IN EFFECT
UPON THE DATE OF THE QUALIFYING TERMINATION OR, IF GREATER, THREE TIMES
EXECUTIVE’S BASE SALARY IN EFFECT IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE
CHANGE OF CONTROL.

 

(C)                                THREE TIMES EXECUTIVE’S HIGHEST ANNUAL CASH
BONUS.

 

(D)                               PAYMENT OR REIMBURSEMENT (AT EXECUTIVE’S
OPTION) FOR OUTPLACEMENT SERVICES OF A SCOPE AND NATURE CUSTOMARY FOR EXECUTIVES
HOLDING COMPARABLE POSITIONS AND PROVIDED BY A NATIONALLY-RECOGNIZED
OUTPLACEMENT FIRM OF EXECUTIVE’S SELECTION, FOR A PERIOD OF UP TO TWO YEARS
COMMENCING ON THE DATE OF EXECUTIVE’S QUALIFYING TERMINATION. NOTWITHSTANDING
THE FOREGOING, THE AGGREGATE AMOUNT OF SUCH REIMBURSEMENT SHALL NOT EXCEED 25%
OF EXECUTIVE’S BASE SALARY AS OF THE DATE OF THE QUALIFYING TERMINATION.

 

(E)                                 ALL OTHER COMPENSATION AND BENEFITS TO WHICH
EXECUTIVE HAS A VESTED RIGHT ON THE DATE OF THE QUALIFYING TERMINATION, EXCEPT
TO THE EXTENT EXECUTIVE ELECTS TO RECEIVE PAYMENT OF SUCH COMPENSATION AT A
LATER DATE.

 

(II)                                  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 9(A)(II), THE COMPANY SHALL CONTINUE EXECUTIVE’S GROUP HEALTH PLAN
COVERAGE (AT THE SAME COST TO EXECUTIVE AND AT THE SAME COVERAGE LEVEL IN EFFECT
ON THE DATE OF THE QUALIFYING TERMINATION) FOR 36 MONTHS FROM THE DATE OF THE
QUALIFYING TERMINATION (THE “CONTINUATION PERIOD”).  THE MAXIMUM REQUIRED PERIOD
UNDER COBRA SHALL RUN CONCURRENTLY WITH THE CONTINUATION PERIOD.  IF EXECUTIVE
BECOMES ELIGIBLE FOR ANY OTHER SUBSTANTIALLY SIMILAR GROUP HEALTH COVERAGE
DURING THE CONTINUATION PERIOD, THEN THE CONTINUED GROUP HEALTH PLAN COVERAGE
PROVIDED BY

 

7

--------------------------------------------------------------------------------


 

THE COMPANY PURSUANT TO THIS SECTION 9(A)(II) SHALL TERMINATE, TO THE EXTENT
COBRA PERMITS SUCH TERMINATION.

 

(III)                               SUBJECT TO THE TERMS AND CONDITIONS OF THE
2003 INCENTIVE PLAN (OR THE APPLICABLE PREDECESSOR OR SUCCESSOR PLAN) AND
SUBJECT TO THE TERMS AND CONDITIONS OF THE UNDERLYING STOCK OPTION AGREEMENT
AND/OR RESTRICTED STOCK AGREEMENT, EACH STOCK OPTION AND RESTRICTED STOCK AWARD
THAT IS UNVESTED ON EXECUTIVE’S TERMINATION DATE SHALL FULLY VEST ON EXECUTIVE’S
TERMINATION DATE.  FURTHER, EACH STOCK OPTION THAT EXECUTIVE HOLDS ON
EXECUTIVE’S TERMINATION DATE SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF 90
DAYS AFTER EXECUTIVE’S TERMINATION DATE OR THE END OF THE FULL TERM OF THE STOCK
OPTION, TO THE EXTENT PROVIDED IN THE UNDERLYING STOCK OPTION AGREEMENT.

 

(IV)                              IF SECTION 409A(A)(2)(B)(I) OF THE CODE
APPLIES TO THE SEVERANCE BENEFITS AND EXECUTIVE IS A “SPECIFIED EMPLOYEE”
THEREUNDER, THEN ALL OF THE SEVERANCE BENEFITS DESCRIBED IN
SECTION 9(A)(I) SHALL BE PAID IN CASH TO EXECUTIVE IN A SINGLE LUMP SUM NO
EARLIER THAN SIX (6) MONTHS AFTER THE EFFECTIVE DATE OF THE QUALIFYING
TERMINATION OR SUCH OTHER DATE AS WOULD BE PERMISSIBLE UNDER SUCH SECTION OF THE
CODE.  IF SECTION 409A(A)(2)(B)(I) OF THE CODE DOES NOT APPLY TO THE SEVERANCE
BENEFITS OR EXECUTIVE IS NOT A “SPECIFIED EMPLOYEE” THEREUNDER, THEN ALL OF THE
SEVERANCE BENEFITS DESCRIBED IN SECTION 9(A)(I) SHALL BE PAID IN CASH TO
EXECUTIVE IN A SINGLE LUMP SUM AS SOON AS POSSIBLE AFTER THE EFFECTIVE DATE OF
THE QUALIFYING TERMINATION (BUT IN NO EVENT MORE THAN 10 DAYS AFTER SUCH DATE). 
NOTWITHSTANDING THE PRECEDING TWO SENTENCES TO THE CONTRARY, THE SEVERANCE
BENEFITS DESCRIBED IN SECTION 9(A)(I)(D) SHALL BE PAID OR REIMBURSED TO
EXECUTIVE FOLLOWING THE LATER OF THE APPLICABLE PAYMENT DATE SET FORTH IN THE
PRECEDING TWO SENTENCES OR THE DATE EXECUTIVE PROMPTLY SUBMITS AN INVOICE OF THE
FIRM PROVIDING THE OUTPLACEMENT SERVICES DESCRIBED IN SUCH SUBSECTION. EXECUTIVE
SHALL NOT BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION TO
MITIGATE THE AMOUNTS PAYABLE TO EXECUTIVE UNDER THIS AGREEMENT.

 


(B)                                 SEVERANCE BENEFITS FOR NON-RENEWAL. 
NOTWITHSTANDING SECTION 9(A), IF THE BOARD’S ELECTION NOT TO RENEW THE TERM OF
THIS AGREEMENT AS PROVIDED IN SECTION 3 WITHIN 24 MONTHS FOLLOWING A CHANGE IN
CONTROL CAUSES EXECUTIVE’S QUALIFYING TERMINATION, THEN EXECUTIVE SHALL NOT BE
ENTITLED TO THE AMOUNT SPECIFIED IN SECTION 8(B) AND THE NUMBER “TWO” SHALL
REPLACE “THREE” IN SECTIONS 9(A)(I)(B) AND (C) AND “24 MONTHS” SHALL REPLACE “36
MONTHS” IN SECTION 9(A)(II).


 


(C)                                  SEVERANCE BENEFITS LIMIT.  NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF THE SEVERANCE BENEFITS WOULD
CONSTITUTE A “PARACHUTE PAYMENT,” AS DEFINED IN SECTION 280G(B)(2) OF THE CODE,
EXECUTIVE SHALL RECEIVE THE SEVERANCE BENEFITS UNLESS THE (I) AFTER-TAX AMOUNT
THAT WOULD BE RETAINED BY EXECUTIVE (AFTER TAKING INTO ACCOUNT ALL FEDERAL,
STATE AND LOCAL INCOME TAXES PAYABLE BY EXECUTIVE

 

8

--------------------------------------------------------------------------------


 


AND THE AMOUNT OF ANY EXCISE TAXES PAYABLE BY EXECUTIVE PURSUANT TO SECTION 4999
OF THE CODE (THE “EXCISE TAXES”)) IF EXECUTIVE WERE TO RECEIVE THE SEVERANCE
BENEFITS HAS A LESSER AGGREGATE VALUE THAN (II) THE AFTER-TAX AMOUNT THAT WOULD
BE RETAINED BY EXECUTIVE (AFTER TAKING INTO ACCOUNT ALL FEDERAL, STATE AND LOCAL
INCOME TAXES AND EXCISE TAXES PAYABLE BY EXECUTIVE) IF EXECUTIVE WERE TO RECEIVE
THE MAXIMUM AMOUNT OF THE SEVERANCE BENEFITS THAT EXECUTIVE COULD RECEIVE
WITHOUT BEING SUBJECT TO THE EXCISE TAX (THE “REDUCED PAYMENTS”), IN WHICH CASE
THE EXECUTIVE SHALL BE ENTITLED ONLY TO THE REDUCED PAYMENTS.  THE COMPANY’S
AUDITORS SHALL DETERMINE THE APPLICATION OF SECTION 280G OF THE CODE TO THE
SEVERANCE BENEFITS AND SHALL PERFORM THE CALCULATIONS NECESSARY TO DETERMINE THE
AMOUNTS AND VALUES DESCRIBED IN THIS SECTION 9(B).


 


10.                                 COMPETITION AND CONFLICTS OF INTEREST.  IN
CONSIDERATION OF THE BENEFITS PAYABLE TO EXECUTIVE UNDER SECTION 8, EXECUTIVE
AGREES, SIMULTANEOUSLY WITH THE EXECUTION HEREOF TO ENTER INTO A
NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT IN THE FORM
ANNEXED HERETO AS EXHIBIT A.  THE NON-COMPETITION, NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT ATTACHED HERETO AS EXHIBIT A REPLACES AND SUPERSEDES
ANY PRIOR OR EXISTING AGREEMENT BY AND BETWEEN EXECUTIVE AND THE COMPANY WITH
RESPECT TO THE SUBJECT MATTER THEREIN.  UPON A TERMINATION OF EMPLOYMENT FOR ANY
REASON FOLLOWING A CHANGE IN CONTROL, THE NON-COMPETITION, NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT SHALL TERMINATE AND BE OF NO FORCE OR EFFECT.


 


11.                                 DEFINITIONS.


 

“2003 INCENTIVE PLAN” means the CenterPoint Properties Trust 2003 Omnibus
Employee Retention and Incentive Plan.

 

“BENEFICIARY” means, except where otherwise required by the Employee Retirement
Income Security Act of 1974 or the terms of an applicable employee benefit plan,
the person or persons designated by Executive, in a writing provided to the
Company prior to Executive’s death, to receive amounts payable to Executive
under this Agreement. Subject to such exception, in the absence of such a
written beneficiary designation, the Beneficiary shall be Executive’s surviving
spouse, or if none, Executive’s estate.

 

“BOARD” means the Board of Trustees of the Company.

 

“CAUSE” means the occurrence of any one or more of the following as determined
in the good faith and reasonable judgment of the Board:

 

(I)                                     EXECUTIVE’S COMMISSION OF A FELONY;

 

(II)                                  EXECUTIVE’S COMMISSION OF FRAUD WITH
RESPECT TO THE COMPANY OR ANY SUBSIDIARY;

 

9

--------------------------------------------------------------------------------


 

(III)                               EXECUTIVE’S MISAPPROPRIATION OF ANY MATERIAL
FUNDS OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY OR ANY OF THEIR EMPLOYEES,
CUSTOMERS OR SUPPLIERS;

 

(IV)                              EXECUTIVE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT IN THE PERFORMANCE OF HIS OR HER DUTIES HEREUNDER, WHICH CAUSES
FINANCIAL OR REPUTATIONAL HARM TO THE BUSINESS OR OPERATIONS OF THE COMPANY OR
ANY SUBSIDIARY, AND WHICH, IF CURABLE, HAS NOT BEEN CURED WITHIN 15 DAYS’
WRITTEN NOTICE THEREOF FROM THE BOARD;

 

(V)                                 EXECUTIVE’S REPEATED FAILURE TO PERFORM HIS
OR HER DUTIES AFTER WRITTEN NOTICE FROM THE BOARD AND SUCH FAILURE HAS NOT BEEN
CURED WITHIN 15 DAYS’ WRITTEN NOTICE THEREOF FROM THE BOARD; OR

 

(VI)                              ANY OTHER MATERIAL BREACH OF THIS AGREEMENT BY
EXECUTIVE, THE NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT
OR ANY POLICY OF THE COMPANY OR ANY SUBSIDIARY, AND WHICH, IF CURABLE, HAS NOT
BEEN CURED WITHIN 15 DAYS’ WRITTEN NOTICE THEREOF FROM THE BOARD.

 

“CHANGE IN CONTROL” means the first to occur of any one or more of the
following:

 

(I)                                     ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN
THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”) (A “PERSON”) ACQUIRES BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF
THIRTY-FIVE (35%) OR MORE OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
COMPANY; PROVIDED, HOWEVER, THAT THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE
A CHANGE IN CONTROL: (A) ANY ACQUISITION BY A PERSON DIRECTLY FROM THE COMPANY
(EXCLUDING AN ACQUISITION BY VIRTUE OF THE EXERCISE OF CONVERSION RIGHTS),
(B) ANY ACQUISITION BY THE COMPANY, OR (C) ANY ACQUISITION BY ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY; OR

 

(II)                                  INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD OF TRUSTEES OF THE COMPANY (THE “INCUMBENT BOARD”) CEASE
FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF TRUSTEES OF THE
COMPANY; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT
TO THE DATE HEREOF WHOSE NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS
WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING
THE INCUMBENT BOARD SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER
OF THE INCUMBENT BOARD, UNLESS SUCH INDIVIDUAL’S INITIAL ASSUMPTION OF OFFICE
OCCURS AS A RESULT OF EITHER AN ACTUAL OR THREATENED ELECTION CONTEST (AS SUCH
TERMS ARE USED IN RULE 14A-11 OF REGULATION 14A PROMULGATED UNDER THE EXCHANGE
ACT) OR OTHER

 

10

--------------------------------------------------------------------------------


 

ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD; OR

 

(III)                               THE SHAREHOLDERS OF THE COMPANY APPROVE A
REORGANIZATION, MERGER OR CONSOLIDATION, UNLESS, FOLLOWING SUCH REORGANIZATION,
MERGER OR CONSOLIDATION, (A) MORE THAN SIXTY PERCENT (60%) OF THE THEN
OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH
REORGANIZATION, MERGER OR CONSOLIDATION AND THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS IS THEN BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE
THE BENEFICIAL OWNERS OF THE OUTSTANDING COMMON SHARES OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER OR CONSOLIDATION IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
REORGANIZATION, MERGER OR CONSOLIDATION, OF THE OUTSTANDING COMMON SHARES OF THE
COMPANY, (B) NO PERSON (EXCLUDING THE COMPANY, ANY EMPLOYEE BENEFIT PLAN OR
RELATED TRUST OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH
REORGANIZATION, MERGER OR CONSOLIDATION AND ANY PERSON BENEFICIALLY OWNING,
IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER OR CONSOLIDATION, DIRECTLY OR
INDIRECTLY, THIRTY-FIVE PERCENT (35%) OR MORE OF THE COMMON SHARES OF THE
COMPANY) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY THIRTY-FIVE PERCENT (35%) OR
MORE OF THE THEN OUTSTANDING SHARES OF COMMON SHARES OF THE COMPANY RESULTING
FROM SUCH REORGANIZATION, MERGER OR CONSOLIDATION, AND (C) AT LEAST A MAJORITY
OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY RESULTING FROM SUCH
REORGANIZATION, MERGER OR CONSOLIDATION WERE MEMBERS OF THE INCUMBENT BOARD AT
THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH
REORGANIZATION, MERGER OR CONSOLIDATION; OR

 

(IV)                              THE COMPANY CEASES TO QUALIFY AS A “REAL
ESTATE INVESTMENT TRUST” UNDER SECTION 856 OF THE CODE; OR

 

(V)                                 THE SHAREHOLDERS OF THE COMPANY APPROVE
(A) A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR (B) THE SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.

 

“CODE” means the Internal Revenue Code of 1986, as amended.

 

“COMPANY” has the meaning specified in the introductory paragraph of this
Agreement.

 

11

--------------------------------------------------------------------------------


 

“COMPENSATION COMMITTEE” means the Compensation Committee of the Board (or such
other committee of the Board that may be responsible for executive
compensation).

 

“CONTINUATION PERIOD” has the meaning specified in SECTION 9(a)(ii).

 

“EFFECTIVE DATE” means July 1, 2005.

 

“EXCESS PARACHUTE PAYMENT” has the meaning specified in Section 280G of the
Code.

 

“EXCHANGE ACT” means the Securities Exchange Act of 1934.

 

“EXCISE TAX” has the meaning specified in SECTION 9(b).

 

“EXECUTIVE” has the meaning specified in the introductory paragraph of this
Agreement.

 

“GOOD REASON” shall mean the occurrence, without Executive’s prior written
consent, of any one or more of the following:

 

(VI)                              AN ACTION BY THE COMPANY THAT RESULTS IN A
MATERIAL ADVERSE CHANGE IN EXECUTIVE’S POSITION (INCLUDING STATUS, OFFICES,
TITLES, AND REPORTING REQUIREMENTS), AUTHORITY, DUTIES, OR OTHER
RESPONSIBILITIES WITH THE COMPANY, AND WHICH, IF CURABLE, HAS NOT BEEN CURED
WITHIN 15 DAYS’ WRITTEN NOTICE THEREOF FROM EXECUTIVE;

 

(VII)                           A RELOCATION OF EXECUTIVE OF MORE THAN 50 MILES
FROM THE PLACE WHERE EXECUTIVE WAS LOCATED AT THE TIME OF A CHANGE IN CONTROL;

 

(VIII)                        A REDUCTION IN EXECUTIVE’S BASE SALARY;

 

(IX)                                A MATERIAL REDUCTION IN THE BENEFITS
PROVIDED TO EXECUTIVE, EXCEPT FOR ACROSS-THE-BOARD REDUCTIONS OF SUCH BENEFITS
FOR ALL SENIOR MANAGEMENT OF THE COMPANY;

 

(X)                                   A MATERIAL BREACH OF THIS AGREEMENT BY THE
COMPANY; OR

 

(XI)                                A REDUCTION OF EXECUTIVE’S TARGET BONUS
WITHIN 24 MONTHS OF A CHANGE IN CONTROL.

 

“INCLUDING” means including without limitation.

 

“PRIOR AGREEMENT” means the Employment and Severance Agreement effective
March 12, 1999, by and between the Company and Executive.

 

12

--------------------------------------------------------------------------------


 

“QUALIFYING TERMINATION” means the occurrence of any one or more of the
following:

 

(XII)                             THE COMPANY’S TERMINATION OF EXECUTIVE’S
EMPLOYMENT OTHER THAN FOR CAUSE WITHIN 24 MONTHS FOLLOWING A CHANGE IN CONTROL;

 

(XIII)                          EXECUTIVE’S VOLUNTARY TERMINATION OF EMPLOYMENT
FOR GOOD REASON WITHIN 24 MONTHS FOLLOWING A CHANGE IN CONTROL;

 

(XIV)                         A SUCCESSOR OF THE COMPANY FAILS TO ASSUME
EXPRESSLY THE COMPANY’S ENTIRE OBLIGATIONS UNDER THIS AGREEMENT PRIOR TO
BECOMING SUCH A SUCCESSOR AS REQUIRED BY SECTION 12(A)(II); OR

 

(XV)                            THE BOARD’S ELECTION NOT TO RENEW THE TERM OF
THIS AGREEMENT AS PROVIDED IN SECTION 3 WITHIN 24 MONTHS FOLLOWING A CHANGE IN
CONTROL.

 

A Qualifying Termination shall not include a termination of Executive’s
employment by reason of death, disability, Executive’s voluntary termination
other than for Good Reason or the Company’s termination of Executive’s
employment for Cause. Notwithstanding the foregoing, if Executive’s employment
is terminated before a Change in Control and Executive can reasonably
demonstrate that the termination by the Company or the actions constituting Good
Reason for termination by the Executive were at the request of a third party who
had indicated an intention or taken steps reasonably calculated to effect a
Change in Control who then effects a Change in Control, then the date of the
Change in Control shall be deemed to be the date immediately prior to
Executive’s termination of employment.

 

“SECTION” shall, unless the context otherwise requires, mean a section of this
Agreement.

 

“SUBSIDIARY” means a United States or foreign corporation with respect to which
the Company owns, directly or indirectly, 50% or more of the then outstanding
common shares.

 


12.                                 ASSIGNMENT.


 


(A)                                  ASSIGNMENT BY THE COMPANY.


 

(I)                                     THIS AGREEMENT SHALL BE BINDING UPON,
AND SHALL INURE TO THE BENEFIT OF, THE COMPANY AND ITS SUCCESSORS.  ANY SUCH
SUCCESSOR SHALL BE DEEMED TO BE THE COMPANY FOR ALL PURPOSES OF THIS AGREEMENT. 
AS USED IN THIS AGREEMENT, THE TERM “SUCCESSOR” SHALL MEAN ANY SURVIVING
CORPORATION IN A MERGER OR CONSOLIDATION, OR ANY PERSON, CORPORATION,
PARTNERSHIP, OR OTHER BUSINESS ENTITY WHICH, WHETHER BY PURCHASE OR OTHERWISE,
ACQUIRES ALL OR SUBSTANTIALLY ALL OF

 

13

--------------------------------------------------------------------------------


 

THE ASSETS OF THE COMPANY.  NOTWITHSTANDING SUCH ASSIGNMENT, THE COMPANY SHALL
REMAIN, WITH SUCH SUCCESSOR, JOINTLY AND SEVERALLY LIABLE FOR ALL ITS
OBLIGATIONS HEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS
SPECIFICALLY AGREED THAT AN ASSIGNMENT OF THIS AGREEMENT BY THE COMPANY WILL NOT
DIMINISH EXECUTIVE’S RIGHTS UNDER SECTIONS 9 AND 10 HEREOF.

 

(II)                                  THE COMPANY SHALL REQUIRE ANY SUCCESSOR TO
ASSUME EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH
SUCCESSION WERE TO TAKE PLACE.

 

(III)                               EXCEPT AS PROVIDED IN THIS SECTION 12(A),
THIS AGREEMENT MAY NOT BE ASSIGNED BY THE COMPANY.

 


(B)                                 EXECUTIVE’S SUCCESSORS. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE’S PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, AND ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTES,
DEVISEES, AND LEGATEES. IF EXECUTIVE SHOULD DIE WHILE ANY AMOUNTS PAYABLE TO
EXECUTIVE UNDER THIS AGREEMENT REMAIN OUTSTANDING, ALL SUCH AMOUNTS, UNLESS
OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT TO THE BENEFICIARY.


 


13.                                 NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING, SIGNED BY THE PARTY GIVING
NOTICE, AND SENT BY PERSONAL MESSENGER, FACSIMILE, OVERNIGHT MAIL OR DEPOSITED,
POSTAGE PREPAID, CERTIFIED MAIL, RETURN RECEIPT REQUESTED, IN THE UNITED STATES
MAIL, AND ADDRESSED AS PROVIDED IN SCHEDULE A, IF TO THE EMPLOYEE AND AS
FOLLOWS, IF TO THE COMPANY:


 

CenterPoint Properties Trust
1808 Swift Road
Oak Brook, IL 60523-1501
Facsimile: 630-586-8010

 

Notices sent by personal messenger, facsimile or overnight mail shall be deemed
received upon delivery of same. Notices sent by United States mail shall be
deemed received three (3) days after deposit in the United States mail service.

 


14.                                 ENTIRE AGREEMENT.  THIS AGREEMENT SUPERSEDES
ANY PRIOR AGREEMENTS OR UNDERSTANDINGS, ORAL OR WRITTEN, BETWEEN EXECUTIVE AND
THE COMPANY, WITH RESPECT TO THE SUBJECT MATTER HEREOF AND CONSTITUTES THE
ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT THERETO.  THE CAPTIONS OF THIS
AGREEMENT ARE NOT PART OF THE PROVISIONS HEREOF AND SHALL BE OF NO EFFECT.


 


15.                                 ENFORCEMENT.  FOLLOWING A QUALIFYING
TERMINATION ON ACCOUNT OF A CHANGE IN CONTROL, THE COMPANY SHALL REIMBURSE
EXECUTIVE, ON AN AFTER-TAX BASIS, FOR THE

 

14

--------------------------------------------------------------------------------


 


REASONABLE FEES AND EXPENSES (INCLUDING LEGAL FEES AND DISBURSEMENTS) INCURRED
BY EXECUTIVE IN A GOOD FAITH EFFORT TO ENFORCE EXECUTIVE’S RIGHT TO RECEIVE ANY
OF THE SEVERANCE BENEFITS, REGARDLESS OF THE OUTCOME OF SUCH EFFORT.  THE
COMPANY SHALL REIMBURSE EXECUTIVE FOR SUCH FEES AND EXPENSES ON A MONTHLY BASIS
WITHIN 10 DAYS AFTER EXECUTIVE’S REQUEST FOR REIMBURSEMENT ACCOMPANIED BY
EVIDENCE EXECUTIVE INCURRED SUCH FEES AND EXPENSES.  IF EXECUTIVE DOES NOT
PREVAIL (AFTER EXHAUSTION OF ALL AVAILABLE JUDICIAL REMEDIES) IN RESPECT OF A
CLAIM BY EXECUTIVE OR BY THE COMPANY HEREUNDER, AND THE COMPANY ESTABLISHES TO
THE SATISFACTION OF A COURT OF COMPETENT JURISDICTION THAT EXECUTIVE HAD NO
REASONABLE BASIS FOR EXECUTIVE’S CLAIM HEREUNDER, OR FOR EXECUTIVE’S RESPONSE TO
THE COMPANY’S CLAIM HEREUNDER, AND ACTED IN BAD FAITH, NO FURTHER REIMBURSEMENT
FOR LEGAL FEES AND EXPENSES SHALL BE DUE TO EXECUTIVE IN RESPECT OF SUCH CLAIM
AND EXECUTIVE SHALL REFUND ANY AMOUNTS PREVIOUSLY REIMBURSED HEREUNDER WITH
RESPECT TO SUCH CLAIM.


 


16.                                 LATE PAYMENTS.  FOLLOWING A QUALIFYING
TERMINATION ON ACCOUNT OF A CHANGE IN CONTROL, IF THE COMPANY FAILS TO PAY ANY
OF THE SEVERANCE BENEFITS WHEN DUE, THEN THE COMPANY SHALL PAY INTEREST ON SUCH
AMOUNT AT A RATE EQUAL TO THE HIGHEST RATE OF INTEREST CHARGED BY THE COMPANY’S
PRINCIPAL LENDER PLUS 500 BASIS POINTS.


 


17.                                 MITIGATION AND OFFSET.  IN NO EVENT SHALL
EXECUTIVE BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION TO
MITIGATE THE AMOUNTS PAYABLE TO EXECUTIVE UNDER ANY PROVISION OF THIS
AGREEMENT.  IF EXECUTIVE’S EMPLOYMENT TERMINATES PURSUANT TO SECTION 4(B), SUCH
TERMINATION IS NOT A QUALIFYING TERMINATION AND EXECUTIVE BECOMES ENTITLED TO
RECEIVE COMPENSATION FROM A SUBSEQUENT EMPLOYER BEFORE THE 24-MONTH OR 12-MONTH
PERIOD, AS APPLICABLE, DESCRIBED IN SECTION 8(B) ENDS, THEN THE MONTHLY AMOUNTS
PAYABLE TO EXECUTIVE PURSUANT TO SECTION 8(C) SHALL BE REDUCED BY THE MONTHLY
AMOUNT EXECUTIVE IS ENTITLED TO RECEIVE FROM SUCH SUBSEQUENT EMPLOYER.


 


18.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.


 


19.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE HELD INVALID OR UNENFORCEABLE, THE REMAINDER SHALL REMAIN IN
FULL FORCE AND EFFECT.


 


20.                                 TITLES AND HEADINGS.  TITLES AND HEADINGS TO
PARAGRAPHS HEREIN ARE FOR PURPOSES OF REFERENCE ONLY AND IN NO WAY SHALL LIMIT,
DEFINE OR OTHERWISE AFFECT THE PROVISIONS HEREOF.


 


21.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


 

*   *   *   *   *

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year written above.

 

 

 

   /s/ Rockford O. Kottka

 

 

Rockford O. Kottka

 

 

 

 

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By:

  /s/ Michael M. Mullen

 

 

 

 Michael M. Mullen

 

 

Its:

 Chief Executive Officer

 

 

16

--------------------------------------------------------------------------------


 

July 1, 2005

 

SCHEDULE A

 

NAME:

 

Rockford O. Kottka

 

 

 

ADDRESS:

 

224 Crabapple Lane

Valparaiso, IN USA 46383

 

 

 

TITLE:

 

Executive Vice President and Chief Accounting Officer

 

 

 

RESPONSIBILITIES:

 

See Attached Job Description

 

 

 

REPORTING RELATIONSHIP:

 

Paul S. Fisher

 

 

 

 

 

 

BASE SALARY:

 

$257,500

 

CASH INCENTIVE TARGET AWARD:

 

110%

 

STOCK OPTION PLAN TARGET GRANT:

 

50,000

 

RESTRICTED SHARE GRANT TARGET AWARD:

 

$150,000

 

SPECIFIC BENEFITS:

 

Membership: Sand Creek Country Club

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

 

THIS AGREEMENT is made this 1st day of July, 2005 by and between Rockford O.
Kottka (the “Executive”) and CENTERPOINT PROPERTIES TRUST, a Maryland business
trust (the “Company”).

 

RECITALS

 

WHEREAS, the Company is engaged in the business of owning, managing, operating
and leasing real estate, primarily warehouse, airport and industrial property.

 

WHEREAS, the Executive and the Company are entering into an Employment and
Severance Agreement dated of even date herewith (the “EMPLOYMENT AGREEMENT”)
which provides that the Executive will hold the position of Executive Vice
President and Chief Accounting Officer within the Company;

 

WHEREAS, the Executive recognizes and acknowledges that the business of the
Company is highly competitive and that by reason of his employment by the
Company he has and will continue to have access to confidential and proprietary
information regarding the Company and its business;

 

WHEREAS, as a condition to the Company of entering into the Employment
Agreement, in order to protect the Company’s business relationships and good
will, and to guard against conflicts of interest the Executive is willing to
enter into this Agreement;

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
premises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 


1.                                       COVENANT NOT TO COMPETE.  THE EXECUTIVE
AGREES THAT DURING THE TERM OF HIS EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD
OF ONE YEAR THEREAFTER IF THE EXECUTIVE’S EMPLOYMENT TERMINATES BECAUSE THE
BOARD ELECTED NOT TO RENEW THE EXECUTIVE’S EMPLOYMENT AND TWO YEARS THEREAFTER
IF THE EXECUTIVE’S EMPLOYMENT TERMINATES FOR ANY OTHER REASON (THE
“NON-COMPETITION PERIOD”), HE WILL NOT DIRECTLY OR INDIRECTLY, IN ANY MARKET
WHICH IS SERVED BY THE COMPANY OR WHICH THE COMPANY IS ACTIVELY PREPARING TO
SERVE, ENGAGE OR PARTICIPATE (WHETHER AS AN OWNER, OFFICER, PARTNER, PRINCIPAL,
JOINT VENTURER, SHAREHOLDER, DIRECTOR, MEMBER, MANAGER, INVESTOR, EMPLOYEE,
INDEPENDENT CONTRACTOR, CONSULTANT, OR OTHERWISE) IN ANY OTHER COMPANY OR ENTITY
PRIMARILY ENGAGED IN THE BUSINESS OF ACQUIRING, OWNING, DEVELOPING, OPERATING,
LEASING, AND/OR MANAGING WAREHOUSE, AIRPORT, OR INDUSTRIAL REAL ESTATE FOR
DEVELOPMENT AND INVESTMENT PURPOSES OR ANY BUSINESS WHICH PROVIDES CONSULTING,
LEASING, MANAGEMENT, OR BROKERAGE SERVICES TO SUCH BUSINESSES (THE “REAL ESTATE
BUSINESS”), SUBJECT TO THE FOLLOWING EXCEPTIONS:


 


1

--------------------------------------------------------------------------------



 

Non-Competition, Non-Solicitation and

 

July 1, 2005

Confidentiality Agreement

 

Rockford O. Kottka

 

(a)                                  the Executive may continue to be a limited
partner in any limited partnership engaged in the Real Estate Business in which
he is a limited partner on the date of this Agreement, and

 

(b)                                 the Executive may engage in such other
activities related to the Real Estate Business as the Company’s independent
directors from time to time may approve; provided that in no event shall any
such activities interfere with the performance of the Executive’s duties under
the Employment Agreement.

 

Executive agrees and acknowledges that the markets covered by the restrictions
set forth in this paragraph specifically include, but are not limited to, any
area within 200 miles of any property that the Company owns, manages, acquires,
leases or develops.

 


2.                                       NON-SOLICITATION.  DURING THE TERM OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF THREE YEARS
THEREAFTER (THE “NON- SOLICITATION PERIOD”), THE EXECUTIVE SHALL NOT (A) EMPLOY,
RETAIN, SOLICIT FOR EMPLOYMENT OR RETENTION, KNOWINGLY ASSIST IN THE EMPLOYMENT
OR RETENTION OF, OR SEEK TO INFLUENCE OR INDUCE TO LEAVE THE EMPLOYMENT OR
SERVICE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES ANY PERSON WHO
IS EMPLOYED OR OTHERWISE ENGAGED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES, OR (B) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE,
OR OTHER BUSINESS RELATION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES TO CEASE DOING BUSINESS WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES OR OTHERWISE INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR AFFILIATES AND SUCH BUSINESS RELATION.


 


3.                                       NONDISCLOSURE AND NONUSE OF
CONFIDENTIAL INFORMATION.


 

(a)                                  The Executive shall not disclose or use at
any time, either during his employment with the Company or thereafter, any
Confidential Information (as defined below) of which Executive is or becomes
aware, whether or not such information is developed by him, except to the extent
that such disclosure or use is directly related to and required by the
Executive’s performance of duties assigned to Executive by the Company. The
Executive shall take all appropriate steps to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft.

 

(b)                                 As used in this Agreement, the term
“Confidential Information” means information that is not generally known to the
public and that is used, developed or obtained by the Company or its
subsidiaries in connection with their business.  Confidential Information shall
not include (i) any information that has been published in a form generally
available to the public prior to the date the Executive proposes to disclose or
use such information, and (ii) any information that Executive is legally
required to disclose. Information shall not be deemed to

 

2

--------------------------------------------------------------------------------


 

have been published merely because individual portions of the information have
been separately published, but only if all material features comprising such
information have been published in combination.

 


4.                                       SPECIFIC PERFORMANCE.  THE PARTIES
AGREE THAT THE EXECUTIVE’S SERVICES ARE OF A SPECIAL, UNIQUE AND EXTRAORDINARY
CHARACTER, THAT IT WOULD BE EXTREMELY DIFFICULT TO QUANTIFY THE MONEY DAMAGES
WHICH WOULD ACCRUE TO THE COMPANY BY REASON OF THE EXECUTIVE’S FAILURE TO
PERFORM ANY OF HIS OBLIGATIONS UNDER THIS AGREEMENT, THAT IT WOULD BE EXTREMELY
DIFFICULT TO REPLACE SUCH SERVICES, AND THAT ANY VIOLATION OF THE PROVISIONS OF
THIS AGREEMENT WOULD BE LIKELY TO BE HIGHLY INJURIOUS TO THE COMPANY.  BY REASON
OF THE FOREGOING, THE EXECUTIVE CONSENTS AND AGREES THAT IF HE VIOLATES ANY OF
THE PROVISIONS OF THIS AGREEMENT THE COMPANY SHALL BE ENTITLED, IN ADDITION TO
ANY OTHER RIGHTS AND REMEDIES THAT IT MAY HAVE, INCLUDING MONEY DAMAGES, TO
APPLY TO ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION FOR SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE OR PREVENT ANY
CONTINUING VIOLATION OF THE PROVISIONS HEREOF.  THEREFORE, IF THE COMPANY SHALL
INSTITUTE ANY ACTION OR PROCEEDING TO ENFORCE THE PROVISIONS OF THIS AGREEMENT
AGAINST THE EXECUTIVE, THE EXECUTIVE HEREBY WAIVES THE CLAIM OR DEFENSE THAT
THERE IS AN ADEQUATE REMEDY AT LAW AND AGREES IN ANY SUCH ACTION OR PROCEEDING
NOT TO INTERPOSE THE CLAIM OR DEFENSE THAT SUCH REMEDY EXISTS AT LAW.  THE
PARTIES HEREBY SPECIFICALLY AFFIRM THE APPROPRIATENESS OF INJUNCTIVE OR OTHER
EQUITABLE RELIEF IN ANY SUCH ACTION.


 


5.                                       MODIFICATION.  IF IN CONNECTION WITH
ANY ACTION TAKEN BY THE COMPANY TO ENFORCE THE PROVISIONS OF THIS AGREEMENT, A
COURT SHALL HOLD THAT ALL OR ANY PORTION OF THE RESTRICTIONS CONTAINED HEREIN
ARE UNREASONABLE UNDER THE CIRCUMSTANCES THEN EXISTING SO AS TO RENDER SUCH
RESTRICTIONS INVALID OR UNENFORCEABLE, THE PARTIES AGREE THAT ANY COURT OF
COMPETENT JURISDICTION MAY REFORM SUCH UNREASONABLE RESTRICTIONS TO THE EXTENT
NECESSARY TO MAKE SUCH RESTRICTIONS REASONABLE UNDER THE CIRCUMSTANCES THEN
EXISTING SO AS TO RENDER SUCH RESTRICTIONS BOTH VALID AND ENFORCEABLE.


 


6.                                       BREACH.  IN THE EVENT THAT THE COMPANY
HEREAFTER BELIEVES THAT THE EXECUTIVE HAS BREACHED ANY OF THE COVENANTS OF THIS
AGREEMENT, IT SHALL NOTIFY THE EXECUTIVE OF SUCH ALLEGED BREACH, SETTING FORTH
THE SUBSTANCE OF SAID ALLEGED BREACH. WITHIN TEN (10) DAYS FROM RECEIPT BY THE
EXECUTIVE OF SUCH NOTICE, THE EXECUTIVE EITHER SHALL REMEDY SAID ALLEGED BREACH
OR PROVIDE THE COMPANY WITH EVIDENCE THAT THE ACTIVITY CONCERNED WAS PERMITTED
BY THE PROVISIONS OF THIS AGREEMENT.


 


7.                                       NOTICES.  ALL NOTICE REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE SUFFICIENT IF IN WRITING AND
MAILED BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE
PREPAID, ADDRESSED AS FOLLOWS OR TO SUCH OTHER ADDRESS AS EITHER PARTY SHALL
HAVE NOTIFIED THE OTHER.

 

3

--------------------------------------------------------------------------------


 

If to the Executive:

 

Rockford O. Kottka
224 Crabapple Lane

Valparaiso, IN USA 46383

 

If to the Company:

 

CenterPoint Properties Trust
1808 Swift Road
Oak Brook, IL 60523-1501
Facsimile: 630-586-8010

 


8.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.


 


9.                                       PARTIAL INVALIDITY. IF ANY PROVISION OF
THIS AGREEMENT SHALL BE HELD INVALID OR UNENFORCEABLE, THE REMAINDER
NEVERTHELESS SHALL REMAIN IN FULL FORCE AND EFFECT. IF ANY PROVISION IS HELD
INVALID OR UNENFORCEABLE WITH RESPECT TO PARTICULAR CIRCUMSTANCES, IT
NEVERTHELESS SHALL REMAIN IN FULL FORCE AND EFFECT IN ALL OTHER CIRCUMSTANCES.


 


10.                                 BENEFIT. THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS,
AND UPON ALL PERSONS, CORPORATIONS OR ENTITIES WHICH SHALL ENGAGE IN THE
BUSINESS HEREIN CONTEMPLATED UNDER THE CONTROL AND DIRECTION OF THE PARTIES.


 


11.                                 ENTIRE AGREEMENT. THIS AGREEMENT AND THE
DOCUMENTS INCORPORATED HEREIN BY REFERENCE SUPERSEDE AND REPLACE THE PRIOR
NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT DATED MARCH 12,
1999 BY AND BETWEEN EXECUTIVE AND THE COMPANY.  THIS AGREEMENT AND THE DOCUMENTS
INCORPORATED HEREIN BY REFERENCE CONTAIN THE ENTIRE AGREEMENT AND UNDERSTANDING
OF THE PARTIES, AND NO REPRESENTATIONS, PROMISES, AGREEMENTS OR ANY
UNDERSTANDING, WRITTEN OR ORAL, NOT CONTAINED HEREIN SHALL BE OF ANY FORCE OR
EFFECT.  UPON A TERMINATION OF EMPLOYMENT FOR ANY REASON FOLLOWING A CHANGE IN
CONTROL (AS DEFINED IN SECTION 11 OF THE EMPLOYMENT AGREEMENT), THIS AGREEMENT
SHALL TERMINATE AND BE OF NO FORCE OR EFFECT.


 


12.                                 MODIFICATIONS AND WAIVERS. NO CHANGE,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID OR
BINDING UNLESS IT IS IN WRITING DATED SUBSEQUENT TO THE DATE HEREOF, AND SIGNED
BY THE PARTY INTENDED TO BE BOUND. NO WAIVER OF ANY BREACH, TERM OR CONDITION OF
THIS AGREEMENT BY EITHER PARTY SHALL CONSTITUTE A SUBSEQUENT WAIVER OF THE SAME
OR ANY OTHER BREACH, TERM OR CONDITION.


 

*   *   *   *   *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

 

 

Rockford O. Kottka

 

 

 

 

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

 

 Michael M. Mullen

 

 

Its:

 Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------


 

EXECUTIVE VICE PRESIDENT & CHIEF ACCOUNTING OFFICER

 

POSITION SUMMARY:


(A)                                 FORMULATES AND IMPLEMENTS CENTERPOINT’S
BUSINESS STRATEGIES, INCLUDING ACCOUNTING, TAX, FINANCIAL, BUDGETING AND
FORECASTING FUNCTIONS AND RELATED POLICIES AND CONTROLS, TO ENSURE THE INTEGRITY
OF THE COMPANY’S INTERNAL AND EXTERNAL REPORTING.


 


RESPONSIBILITIES:  (INCLUDE BUT ARE NOT LIMITED TO)


 


•                  DIRECTS THE ACCOUNTING, TAX AND FINANCE, AND TREASURY
FUNCTIONS RELATED TO ALL REGULATORY REPORTING, TAX FILINGS AND OTHER COMPANY
DISCLOSURE MATTERS


•                  DIRECTS BUDGETING, FORECASTING, CASH MANAGEMENT, AND VARIANCE
ANALYSIS TO PROVIDE MEANINGFUL, TIMELY AND ACCURATE INFORMATION TO MANAGEMENT


•                  PRESCRIBES AND ENFORCES COMPREHENSIVE INTERNAL CONTROLS TO
ASSURE PROPER STEWARDSHIP OF ASSETS AND TO ASSURE ACCURACY, AND ADEQUACY OF,
ACCOUNTING RECORDS AND DOCUMENTATION; INCLUDING APPROPRIATE PROCEDURES, MANUALS
AND STANDARD PRACTICE INSTRUCTION


•                  STRUCTURES AND PARTICIPATES IN THE EXECUTION OF MATERIAL
INVESTMENTS, DISPOSITIONS AND CAPITAL TRANSACTIONS TO ACHIEVE INTENDED FINANCIAL
AND REPORTING OBJECTIVES CONSISTENT WITH GAAP AND TAX REPORTING POLICIES


•                  SERVES AS THE COMPANY’S CHIEF ADMINISTRATIVE OFFICER AND
HUMAN RESOURCE OFFICER RESPONSIBLE FOR PROVIDING OVERALL HUMAN RESOURCES
LEADERSHIP FOSTERING THE DEVELOPMENT OF HUMAN RESOURCE INITIATIVES THROUGHOUT
CENTERPOINT


•                  SERVES AS MEMBER OF THE INVESTMENT COMMITTEE

•                  Management liaison, and secretary to, the Audit and
Compensation Committees of the Board of Trustees


•                  RESPONSIBLE FOR THE COMPANY’S RELATIONSHIP WITH ITS
INDEPENDENT AND INTERNAL AUDITORS

•                  Directs and manages staff to effectively achieve objectives,
goals and ZTU

•                  Promotes the training and development of current employees

•                  Participates in the establishment of personal goals to ensure
direct alignment with department goals

•                  Interviews and recommends candidates for employment or
termination and works directly with the human resources department in both
instances

•                  Conducts performance evaluations and salary reviews for
assigned staff annually

•                  Other duties as assigned.

 


QUALIFICATIONS:


 


•         BACHELOR’S DEGREE IN ACCOUNTING/FINANCE WITH CPA AND/OR MBA DEGREE
WITH AT LEAST 15 YEARS PROVEN EXPERTISE IN FINANCIAL MANAGEMENT


•         EXCELLENT VERBAL AND WRITTEN COMMUNICATION SKILLS


•         ANALYTICAL AND TECHNICAL PROFICIENCY IN ALL AREAS OF FINANCE AND
ACCOUNTING


•         ABILITY TO DIRECT ACCOUNTING, LEGAL AND OTHER PROFESSIONALS THROUGH
COMPLEX TRANSACTIONS


 


1

--------------------------------------------------------------------------------



 

Job Description

 

July 1, 2005

Executive Vice President and

 

 

 Chief Accounting Officer

 

 


 


•         ANALYTICAL AND TECHNICAL PROFICIENCY IN ALL ASPECTS OF FINANCE,
TREASURY AND ACCOUNTING


•         COMFORTABLE WITH COMPUTERS AND PROFICIENT IN STANDARD CORPORATE
OPERATING SYSTEMS AND SOFTWARE


•         ABILITY TO MANAGE A NUMBER OF COMPLEX MATTERS UNDER A HIGH DEGREE OF
PRESSURE


•         ABILITY TO ESTABLISH WORKING RELATIONSHIPS WITH KEY INTERNAL AND
EXTERNAL CUSTOMERS


•         PROVEN ACUMEN AND CREATIVITY IN PROBLEM SOLVING


•         ABILITY TO PERFORM ACTIONS AND MAKE DECISIONS WITH INTEGRITY AND SOUND
JUDGMENT


•         STRONG LEADERSHIP SKILLS IN PROVIDING MOTIVATION AND CAREER
DEVELOPMENT FOR THE ENTIRE DEPARTMENT


•         GOOD ORGANIZATIONAL ABILITY


 

DESIRED COMPETENCIES:

Integrity and Trust

 

Ability to Multi-Task

Business Acumen

 

Communicates Effectively

Initiative/Self-Starter

 

Adaptability/Flexibility

Accountability

 

Motivating Others

Customer Driven

 

Managerial Courage

Peer Relationships

 

Developing Direct Reports and Others

 

2

--------------------------------------------------------------------------------